Slidell, 0. J.
Under the statute of 1850, p. 33, I am of opinion the police jury of Tensas had authority to pass an ordinance imposing such a tax as is stated in the petition and admitted in the answer, to wit, an annual tax, ad va-lorem, upon all the taxable lands in the parish of Tensas, for building and repairing levees on the Mississippi river, in said parish. Such ordinance was a legal ordinance, and the tax a legal tax.
I am also of opinion, the words, “ taxable lands,” comprise buildings on lands, so as to authorize them to be estimated in making the assessment. That the mere naked soil, apart from the buildings attached to it, is alone liable to this taxation, seems to me untenable. In legal contemplation they are part of the land. The purpose of the tax is to protect the whole landed estate of the parish from injury by inundation. There might perhaps have been a propriety in the Legislature’s authorizing a discrimination between lands used for agriculture and those employed for building purposes, between rural and urban property ; but no such discrimination has been made ; and, it is obvious, both classes of property would be benefited by protection from inundation, although the degree of benefit might perhaps be greater in one case than in the other.
The mere fact of an assessor’s copying his assessment roll from the State assessment, (there being no application for correction to the proper officer within the legal delay, and it being on the contrary admitted that the estimation was fair,) does not seem to me to make the assessment inoperative.
*369I think the appellant should take nothing by his appeal, and that he pay the costs in both courts.
Campbell, J. I concur.
Ogden, J. I concur in the opinion of Chief Justice Slidell.